           Case 1:20-cv-14424-RMB-MJS Document 3 Filed 10/14/20 Page 1 of 1 PageID: 46

AO 120 (Rev. 08/10)

                             Mail Stop 8                                                REPORT ON THE
             Director of the U.S. Patent and Trademark                          FILING OR DETERMINATION OF AN
TO:                             Office                                          ACTION REGARDING A PATENT OR
                            P.O. Box 1450                                                 TRADEMARK
                    Alexandria, VA 22313−1450

       In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
                     filed in the U.S. District Court for the District of New Jersey on the following:
                  X Trademarks or ____ Patents. ( ____ the patent action involves 35 U.S.C. § 292.)

DOCKET NO.           DATE FILED                                     U.S. DISTRICT COURT
1:20−cv−14424−RMB−JS 10/14/2020                                     CAMDEN, NJ
PLAINTIFF                                                           DEFENDANT
THE TORONTO−DOMINION BANK                                           PLAID INC.



     PATENT OR                  DATE OF PATENT                              HOLDER OF PATENT OR TRADEMARK
  TRADEMARK NO.                 OR TRADEMARK
1 Please see attached
complaint
2
3
4
5

             In the above−−entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED     INCLUDED BY

                                                      ___ Amendment        ___ Answer         ___ Cross Bill        ___ Other Pleading
      PATENT OR                 DATE OF PATENT                              HOLDER OF PATENT OR TRADEMARK
    TRADEMARK NO.               OR TRADEMARK
1
2
3
4
5

            In the above−−entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT




CLERK                                                   (BY) DEPUTY CLERK                                         DATE
   William T. Walsh                                         s/ Christopher Yoos                                    10/14/2020

Copy 1−−Upon initiation of action, mail this copy to Director Copy 3−−Upon termination of action, mail this copy to Director
Copy 2−−Upon filing document adding patent(s), mail this copy to Director Copy 4−−Case file copy
